DETAILED ACTION
This Office Action is in response to the application 16/742,353 filed on January 14th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-25 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/23/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 102019200565.9, the signed copy having been filed on January 17th, 2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leddy et al. (Leddy), U.S. Pub. Number 2020/0067861.
Regarding claim 1; Leddy discloses a computer-implemented method for classifying data for communications network, the computer-implemented method comprising the following steps:
receiving a plurality of messages from the communications network (par. 0062; fig. 1; messages 162 are obtained/received.);
selecting a message that has a predefined message type for an input variable for an input model of a plurality of input models of an artificial neural network associated with the predefined message type (pars. 0062, 0116 & 0220; the messages can include email, SMS, social network posts (e.g., Tweets, Facebook messages, etc.) or any other appropriate type of communication; messages selected from a training bucket; select messages from “yellow” bucket.);
determining the input variable as a function of the selected message (pars. 0062, 0116-0117 & 0220; perform training/dynamic updating filters in response to messages having been flagged as having training potential; determine what new rules should be authored/generated.); and
outputting, in an output area of the artificial neural network: (i) a prediction that is usable for classifying the message as a function of the input variable, or (ii) a reconstruction of the input variable that is usable for classifying the message as a function of the input variable (pars. 0062, 0122, 0141, 1662 & 1851; a message that is classified as yellow or undetermined (i.e., the results of the filtering are inconclusive) can be subjected to higher security by a human reviewer; the human reviewer can determine whether the message is spam, scam, or ham; the processes receive as input TFIDF training and test sets along with their labels as inputs and outputs predicted labels upon the given test set; the message is classified based on the outcome.).
Regarding claim 2; Leddy discloses the computer-implemented method as recited in claim 1, wherein the communications network is a Controller Area Network or an automotive Ethernet network (pars. 0136, 0239, 1637 & 1914; neural networks; the received scam emails relate to vehicle scams, the honeypot account can be configured to send an email containing the text ‘What about the car? Interested? Please let me know soon;” general artificial intelligence methods such as neural networks, wherein nodes correspond to terms or words, and wherein the values associated with connectors cause an output corresponding essentially to a rule-based method.).
Regarding claim 3; Leddy discloses the computer-implemented method as recited in claim 1, wherein the artificial neural network is trained to allow, as a function of at least a portion of network traffic in the communications network, a decision to be made concerning in which state out of a plurality of possible states the communications network is in with a higher probability compared to the other possible states (pars. 1897, 1928 & 1935; the determination is that the message provided as input is a phishing email targeting potential users of XYZ Bank with a very high probability; the probability reported is 97% since the path is indicative of fraud, since one of the nodes in the path is known to have been corrupted by malware in the recent path; collections terms can be generated using artificial intelligence techniques configured to identify common words in scam messages, but which are not as common in desirable messages, identify collections of such words that are frequent in scam messages but which are highly infrequent in desirable messages, and identify collections of such terms that are common in scam messages but which are essentially absent in desirable messages; allowing more careful scrutiny of activities or potential risks associated with employees who appear to be unhappy.).
Regarding claim 4; Leddy discloses the computer-implemented method as recited in claim 1, wherein a plurality of messages is selected as the input variable for a plurality of input models as a function of a plurality of predefined network types, a message type being unambiguously associated with one of the plurality of input models, outputs of the plurality of input models being aggregated as an input for the output area (pars. 0807 & 1837; when the source of messages is a known scammer, the message content is unambiguously scam; all the message content can be used for deriving new scam Filters; determining how to manage conflicts can be also used such as by having each rule associate a score to each message and each rule being associated with a weight, allowing an aggregated weight to be computed and compared to a threshold value, which can be a scalar or a vector element.).
Regarding claim 5; Leddy discloses the computer-implemented method as recited in claim 4, wherein the plurality of input models are recurrent artificial neural networks (pars. 1045-1046; when a report of a ‘cure’ is received, the score of associated Rules and Filters is ramped down over time to protect against a recurrence of source as a scammer; in cases of scam recurrence after the report of a cure, the quality of the reporter can be downgraded and the period of the score ramp down is extended; upon each subsequent failure, the reported is downgraded again, and the delay period extended further; reliable reporters can have their score improved over time to reflect their accuracy and the associated delay for Rule score reduction can also be reduced.).
Regarding claim 6; Leddy discloses the computer-implemented method as recited in claim 4, wherein states of the plurality of input models are aggregated by concatenation of the states into a vector or tensor (pars. 1838 & 1932; the concatenation of the exchanges between Charlie and Alice would have been classified by quick classifier as “bad” (e.g., based on the “collection of terms”; concatenating the text together and performing analysis on the concatenated text; the concatenated text would readily match a “Lottery Scam” collection of words, and the messages would be classified as “bad.”).
Regarding claim 7; Leddy discloses the computer-implemented method as recited in claim 1, wherein a first input variable is selected for a first time increment, a prediction for a second input variable being determined as a function of the first input variable, an anomaly being recognized, based on a result of a comparison of the second input variable and the prediction, when the result satisfies a criterion that defines an anomaly (pars. 0242, 1466; updating the filter set includes a complete retraining of the entire filter set/dynamic updating system/platform, performing an incremental retrain, the incremental retrain is an optimization that allows for only new changes/updates to be made, reducing system/platform downtime; if there are 8 entries in a vector then a match of any 7 or 6 or 5 of the entries could be sufficient to declare that two messages are sufficiently similar; the selection of “N choose K” is tuned through testing to determine the correct threshold to get satisfactory False Positive and False Negative rates.).
Regarding claim 8; Leddy discloses the computer-implemented method as recited in claim 7, wherein the result is defined as a function of a measure for a deviation of the prediction from the second input variable, the criterion being defined by a threshold value for the deviation, an anomaly being recognized when the measure for the deviation exceeds the threshold value (par. 0733; a False Positive is a hit on a message that was not actually a scam message; a tunable threshold is selected that indicates the acceptable rate of False Positives; for instance, a Rule is only allowed to incorrectly mark 2% of messages as potential scam; this threshold is applied when the analysis is run against the dataset; only Filters that meet this threshold are considered for further analysis and any Filter that falls below the threshold is eliminated or revised to meet the threshold.).
Regarding claims 9-15; Claims 9-15 are directed to device which have similar scope as claims 1-8. Therefore, claims 9-15 remain un-patentable for the same reasons.
Regarding claims 16-24; Claims 16-24 are directed to method which have similar scope as claims 1-8. Therefore, claims 16-24 remain un-patentable for the same reasons.
Regarding claim 25; Claim 25 is directed to a non-transitory computer-readable memory which have similar scope as claim 1. Therefore, claim 25 remains un-patentable for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/Primary Examiner, Art Unit 2436